Matter of Gregory A.J. (Gregory J.) (2015 NY Slip Op 03160)





Matter of Gregory A.J. (Gregory J.)


2015 NY Slip Op 03160


Decided on April 15, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 15, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2013-11507
 (Docket Nos. B-8343-11, B-8344-11)

[*1]In the Matter of Gregory A.J. (Anonymous). Little Flower Children and Family Services, appellant, et al., petitioner; 
andGregory J. (Anonymous), respondent-respondent, et al., respondent. (Proceeding No. 1)
In the Matter of Alexis R.J. (Anonymous). Little Flower Children and Family Services, appellant, et al., petitioner;Gregory J. (Anonymous), respondent-respondent, et al., respondent. (Proceeding No. 2)


Carrieri & Carrieri, P.C., Mineola, N.Y. (Ralph R. Carrieri of counsel), for appellant.
Steven P. Forbes, Jamaica, N.Y., for respondent-respondent.
Richard L. Herzfeld, P.C., New York, N.Y., attorney for the children.

DECISION & ORDER
Appeal from an amended order of fact-finding of the Family Court, Queens County (Linda B. Tally, J.), dated December 10, 2013. The amended order, after a fact-finding hearing, dismissed related petitions to terminate the father's parental rights on the ground of permanent neglect.
ORDERED that the amended order of fact-finding is affirmed, without costs or disbursements.
The Family Court properly dismissed the petitions because the petitioner failed to sustain its statutory burden of demonstrating, by clear and convincing evidence, that it exercised diligent efforts to strengthen the parental relationship between the children and the father (see Social Services Law § 384-b[7]; Matter of Sheila G., 61 NY2d 368; cf. Matter of Star Leslie W., 63 NY2d 136; Matter of Dutchess County Dept. of Social Servs. [Tony R.], 115 AD3d 952).
BALKIN, J.P., CHAMBERS, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court